NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEITH MICHAEL CASSELLS,                         No.    18-16381

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00313-KJM-AC

 v.
                                                MEMORANDUM*
L. C. McNEAL, Correctional Officer; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      California state prisoner Keith Michael Cassells appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging improper

access to and use of his medical records. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915A. Resnick v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Cassells’s informational privacy claims

because Cassells failed to allege facts sufficient to state a plausible claim. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face” (citation and internal quotation marks omitted)); see also

Seaton v. Mayberg, 610 F.3d 530, 534-35 (9th Cir. 2010) (explaining that a proper

governmental interest may overcome a conditional right to medical privacy).

      The district court properly dismissed Cassells’s Health Insurance Portability

and Accountability Act claim (“HIPAA”) because there is no private right of

action under the statute. See Seaton, 610 F.3d at 533 (“HIPAA . . . provides no

private right of action.” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying joinder of new

defendants and new claims related to a stolen laptop because these claims do not

arise “out of the same transaction, occurrence, or series of transactions or

occurrences.” Fed. R. Civ. P. 18, 20; United States v. Bowen, 172 F.3d 682, 688

(9th Cir. 1999) (standard of review).

      We reject as unsupported by the record Cassells’s contention of misconduct

by California Department and Corrections and Rehabilitation employees.

      AFFIRMED.


                                            2                                     18-16381